Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 11/04/2021.
Claims 1-16 are pending in this application.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 , 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan (US 2019/0028329 A1) in view of Schlansker et al. (US 2011/0270987 A1).
Regarding claim 1, Kanakarajan discloses a management apparatus (fig. 2, network orchestrator 230. [0033]:  Network orchestrator 230 may include a server device or group of server devices) comprising: 
an acquisition unit, including one or more processors, configured to acquire a state of a server in which a plurality of pieces of virtual customer premises equipment (CPE) are (fig. 5, [0028]:  Resources of uCPE platform 210 and/or vCPE platform 220 may include compute instances executing in NFV resources 215, 225, storage devices provided in NFV resources 215, 225.  [0046], [0058]:  network orchestrator 230 may monitor or determine one or more appropriate load thresholds of uCPE (vCPE) platform 210 (server)(e.g., a percentage of capacity used, an available bandwidth threshold, etc.) at which to perform an action to resolve the issue); and 
an instructing unit, including one or more processors, configured to instruct CPE connected to the virtual CPE  ([0023]:  uCPE platforms 210 may include on-site customer premises equipment (e.g., to implement distributed NFV), such as computing resources 215, while vCPE platform 220 may include cloud-based customer premises equipment (e.g., to implement centralized NFV), such as cloud computing resources 225) to control a communication band in accordance with the state of the server ([0047], [0050], [0066]: the network orchestrator 230 may detect that the issue includes uCPE platform 210 satisfying (e.g., approaching or exceeding) a load threshold corresponding to the available bandwidth remaining for the uCPE platform (and/or the amount of load on the uCPE platform network. To resolve the issue, the network orchestrator 230 may instruct uCPE platform 210 (i.e. CPE) to deactivate a VNF (i.e. vCPE) of the traffic flow and instruct the PoP of vCPE platform 220 to host or activate a VNF to handle the traffic flow).
However, Kanakarajan does not disclose wherein the state of the server is classified into a plurality of stages, and wherein the communication band is configured differently for different stages among the plurality of stages.
In an analogous art, Schlansker discloses wherein the state of the server is classified into a plurality of stages, and wherein the communication band is configured differently for different  ([0032]:  The edge switches 306 each comprise a traffic monitor module 308. The traffic monitor modules 308 enable a network manager 302 to obtain traffic data relating to each of the traffic classes from each edge switch 306.  [0055], tables 7-8:  At the beginning of period P1 traffic class 1 had an allocated bandwidth of 224 Gb/s, traffic class 2 had an allocated bandwidth of 160 Gb/s, and traffic class 3 had an allocated bandwidth of 96 Gb/s. At the end of period P1 the measured consumed bandwidth of traffic class 1 was 220 Gb/s, the consumed bandwidth of traffic class 2 was 120 Gb/s, and consumed bandwidth of traffic class 3 was 86 Gb/s.).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Kanakarajan to comprise “wherein the state of the server is classified into a plurality of stages, and wherein the communication band is configured differently for different stages among the plurality of stages” taught by Schlansker.
One of ordinary skilled in the art would have been motivated because it would have enabled for allocating bandwidth in a network to a plurality of traffic classes (Schlansker, [0039]).  

Regarding claim 5; the claim is interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 13, Kanakarajan-Schlansker discloses the management apparatus according to claim 1, wherein: the acquisition unit is configured to acquire an amount of traffic of the server from the state of the server, and the instructing unit is configured to instruct the (Schlansker, [0034]:  In other embodiments the consumed bandwidth may be based on bandwidth utilization measured from a single edge switch 306. If the consumed bandwidth (BC) is greater than or is equal to the guaranteed bandwidth (BG) (e.g. threshold) the allocated bandwidth (BA) for the traffic class is set (408) to equal the guaranteed bandwidth (BG) for that traffic class).  The same rationale applies as in claim 1

Regarding claim 15; the claim is interpreted and rejected for the same reason as set forth in claim 13.

Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan in view of Schlansker, as applied to claim 1, in further view of VerSteeg et al. (US 2012/0278459 A1).
Regarding claim 2, Kanakarajan-Schlansker discloses the management apparatus according to claim 1, wherein: the instructing unit is configured to instruct the CPE connected to the virtual CPE to limit a communication band ([0047], [0050], and [0066]).
However, Kanakarajan-Schlansker does not disclose wherein: the acquisition unit is configured to acquire a CPU usage rate of the server from the state of the server, and the instructing unit is configured to instruct to limit a communication band to a predetermined value or less based on the CPU usage rate exceeding a predetermined threshold value.
In an analogous art, VerSteeg discloses wherein: the acquisition unit is configured to acquire a CPU usage rate of the server from the state of the server, and the instructing unit is  ([0015]:  A CPU usage threshold is used to limit the instantaneous rate of incoming data proactively to avoid a degraded user experience. Detecting CPU usage that exceeds a specifiable threshold results in closing the TCP window. Upon detection of the CPU usage falling below a specifiable usage, the TCP window can be re-opened. Thus, instantaneous incoming bandwidth can be adjusted based on a CPU threshold).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Kanakarajan-Schlansker to comprise “wherein: the acquisition unit is configured to acquire a CPU usage rate of the server from the state of the server, and the instructing unit is configured to instruct to limit a communication band to a predetermined value or less based on the CPU usage rate exceeding a predetermined threshold value” taught by VerSteeg.
One of ordinary skilled in the art would have been motivated because it would have enabled to limit the burst rate of the TCP sessions (VerSteeg, [0015]).  

Regarding claim 6; the claim is interpreted and rejected for the same reason as set forth in claim 2.

Claims 3, 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan in view of Schlansker, as applied to claim 1, in further view of Kotecha et al. (US 2013/0132559 A1).
(Kanakarajan, [0047], [0050], and [0066])
However, Kanakarajan-Schlansker does not disclose wherein: the acquisition unit is configured to acquire a number of connections of the CPE connected to the virtual CPE implemented in the server from the state of the server, and the instructing unit is configured to instruct to limit a communication band to a predetermined value or less based on the number of connections being less than a predetermined threshold value.
In an analogous art, Kotecha discloses wherein: the acquisition unit is configured to acquire a number of connections of the CPE connected to the virtual CPE implemented in the server from the state of the server, and the instructing unit is configured to instruct to limit a communication band to a predetermined value or less based on the number of connections being less than a predetermined threshold value ([0074]-[0075]:  Management server 150 may, based on the traffic load information, determine whether a quantity of user devices 110, being served by base station 120, is greater than a threshold identified in the network policy associated with base station 120…management server 150 may transmit a notification to base station 120 indicating that flows associated with the identified application are to be controlled. In one example, management server 150 may indicate, via the notification, that all or a portion of the flows, associated with the identified application, are to be terminated… management server 150 may transmit, to base station 120, a notification that all or a portion of the flows are to be controlled. The notification may, for example, indicate that a bandwidth and/or throughput are to be decreased to a level that is less than the threshold).

One of ordinary skilled in the art would have been motivated because it would have enabled the traffic bandwidth to be controlled when the network policy indicates that the traffic is to be curtailed (Kotecha, [0012]).  

Regarding claim 7; the claim is interpreted and rejected for the same reason as set forth in claim 3.

Regarding claim 11, Kanakarajan-Schlansker-Kotecha discloses the management apparatus according to claim 3, wherein the predetermined value decreases based on the number of connections of the CPE connected to the virtual CPE decreasing (Kotecha, [0074]-[0075]:  management server 150 may transmit, to base station 120, a notification that all or a portion of the flows are to be controlled. The notification may, for example, indicate that a bandwidth and/or throughput are to be decreased to a level that is less than the threshold). The same rationale applies as in claim 3.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan in view of Schlansker, as applied to claim 1, in further view of Choi et al. (US 2012/0163184 A1).
Regarding claim 4, Kanakarajan-Schlansker discloses the management apparatus according to claim 1.
However, Kanakarajan-Schlansker does not disclose wherein: the acquisition unit is configured to acquire presence or absence of CPE which is not connected to the virtual CPE implemented in the server from the state of the server, and the instructing unit is configured to instruct the CPE connected to the virtual CPE to block communication of a communication type other than a predetermined communication type based on there being CPE, which is not connected to the virtual CPE.
In an analogous art, Choi discloses wherein: the acquisition unit is configured to acquire presence or absence of CPE which is not connected to the virtual CPE implemented in the server from the state of the server, and the instructing unit is configured to instruct the CPE connected to the virtual CPE to block communication of a communication type other than a predetermined communication type based on there being CPE, which is not connected to the virtual CPE ([0049]:  the VoIP communication between the user terminal 10 and the counterpart's terminal 50 is maintained even if the SIP session between the user terminal 10 and the first P-CSCF 20 is initialized and the first RTP session between the user terminal 10 and the media server 70 is disconnected).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Kanakarajan-Schlansker to comprise “wherein: the acquisition unit is configured to acquire presence or absence of CPE 
One of ordinary skilled in the art would have been motivated because it would have enabled to maintain an IP connection and to receive the VoIP service using the always-on function if the VoIP service over a wireless local area network (LAN) is lost (Choi, [0003]).  

Regarding claim 8; the claim is interpreted and rejected for the same reason as set forth in claim 4.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan in view of Schlansker in view of VerSteeg, as applied to claim 1, in further view of Balasubramanian et al. (US 2010/0318660 A1).
Regarding claim 9, Kanakarajan-Schlansker-VerSteeg discloses the management apparatus according to claim 2.
However, Kanakarajan-Schlansker-VerSteeg discloses wherein the predetermined value decreases based on the CPU usage rate increasing.
In an analogous art, Balasubramanian discloses wherein the predetermined value decreases based on the CPU usage rate increasing ([0092]-[0093]:  CPU resources may be deemed to be congested if usage of a processor exceeds a high CPU threshold.  The bandwidth of data transmission may be reduced to relieve congestion of the congested resources.

One of ordinary skilled in the art would have been motivated because it would have enabled to relieve congestion of the congested resources (Balasubramanian, [0093]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan in view of Schlansker in view of VerSteeg in view of Balasubramanian, as applied to claim 9, in further view of Monma et al. (US 2021/0092067 A1).
Regarding claim 10, Kanakarajan-Schlansker-VerSteeg-Balasubramanian discloses the management apparatus according to claim 9.
However, Kanakarajan-Schlansker-VerSteeg-Balasubramanian does not disclose wherein the instructing unit is configured to notify, to the virtual CPE and the CPE connected to the virtual CPE, the predetermined value.
In an analogous art, Monma discloses wherein the instructing unit is configured to notify, to the virtual CPE and the CPE connected to the virtual CPE, the predetermined value (fig. 5, fig. 6, 51, [0065]:  he RADIUS server 50 newly gives notification of an entry of the communication policy table 52 of line B to the user holding function part 41. The user holding function part 41 temporarily holds the entry related to terminal 12 of the communication policy table 52 of line B that has been notified, in its own communication policy table).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Kanakarajan-Schlansker-
One of ordinary skilled in the art would have been motivated because it would have enabled a policy management server to provide communication policy to a virtual customer premises equipment (Monma, [0013]).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan in view of Schlansker in view of Kotecha, as applied to claim 11, in further view of Monma et al. (US 2021/0092067 A1).
Regarding claim 12, Kanakarajan-Schlansker-Kotecha discloses the management apparatus according to claim 11.
However, Kanakarajan-Schlansker-Kotecha wherein the instructing unit is configured to notify, to the virtual CPE and the CPE connected to the virtual CPE, the predetermined value.
In an analogous art, Monma discloses wherein the instructing unit is configured to notify, to the virtual CPE and the CPE connected to the virtual CPE, the predetermined value (fig. 5, fig. 6, 51, [0065]:  he RADIUS server 50 newly gives notification of an entry of the communication policy table 52 of line B to the user holding function part 41. The user holding function part 41 temporarily holds the entry related to terminal 12 of the communication policy table 52 of line B that has been notified, in its own communication policy table).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Kanakarajan-Schlansker-Kotecha 
One of ordinary skilled in the art would have been motivated because it would have enabled a policy management server to provide communication policy to a virtual customer premises equipment (Monma, [0013]).  

Claim 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan in view of Schlansker, as applied to claim 13, in further view of Monma et al. (US 2021/0092067 A1).
Regarding claim 14, Kanakarajan-Schlansker discloses the management apparatus according to claim 13.
However, Kanakarajan-Schlansker does not disclose wherein the instructing unit is configured to notify, to the virtual CPE and the CPE connected to the virtual CPE, the predetermined value.
In an analogous art, Monma discloses wherein the instructing unit is configured to notify, to the virtual CPE and the CPE connected to the virtual CPE, the predetermined value (fig. 5, fig. 6, 51, [0065]:  he RADIUS server 50 newly gives notification of an entry of the communication policy table 52 of line B to the user holding function part 41. The user holding function part 41 temporarily holds the entry related to terminal 12 of the communication policy table 52 of line B that has been notified, in its own communication policy table).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Kanakarajan-Schlansker to 
One of ordinary skilled in the art would have been motivated because it would have enabled a policy management server to provide communication policy to a virtual customer premises equipment (Monma, [0013]).  

Regarding claim 16; the claim is interpreted and rejected for the same reason as set forth in claim 14.

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Joe et al., US 2016/0285703 A1: CPE Network Configuration Systems and Methods. 
Sevindik et al. US 2021/0195446 A1:  Wireless Communication Link Managements.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/J.C.T/Examiner, Art Unit 2446     

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446